Citation Nr: 1714122	
Decision Date: 05/01/17    Archive Date: 05/11/17

DOCKET NO.  11-03 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus type II (DM).

2.  Entitlement to service connection for vision loss, to include as secondary to service-connected DM.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel



INTRODUCTION

The Veteran had active service in the United States Army from December 1966 to November 1969, and from February 1971 to July 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2009 and March 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims of entitlement to service connection for hypertension and vision loss, to include as secondary to service-connected DM requires additional development, for the following reasons.  See 38 C.F.R. § 19.9.

The Board notes that the Veteran informed his VA medical providers in July 2013 of his impending move.  Despite this, to date, the RO has not updated the Veteran's mailing address.  Various correspondence mailed to the Veteran at 9612 Crossley Farm Drive, Cincinnati, Ohio (his previous address), have therefore been returned as undeliverable.  These correspondence includes a July 2016 Supplemental Statement of the Case, August 2016 Board transfer letter, and a September 2016 notification letter.  On remand, the RO should attempt to verify the Veteran's new address and remail the correspondence that was returned to VA.  The RO should then undertake any additional development, as indicated.

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding VA medical records pertaining to the Veteran for the period from August 2015 to the present.

2.  Obtain the Veteran's new address and remail any mail returned as undeliverable.  Please document the record if unable to verify such.

3.  After completing all indicated development, readjudicate the claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




